MARTIN (Harry C.), Judge.
Rachel M. Hodges appears in these proceedings without counsel. Although she did not file a brief, this Court, in its discretion, allowed her to present oral argument on appeal. No exceptions were made to the findings of fact or conclusions of the Commission; therefore, they are deemed to be supported by competent evidence and are conclusive upon appeal. Schloss v. Jamison, 258 N.C. 271, 128 S.E. 2d 590 (1962); Ply-Marts, Inc. v. Phileman, 40 N.C. App. 767, 253 S.E. 2d 494 (1979).
The superior court sits as an appellate court on review of employment security cases. In re Enoch, 36 N.C. App. 255, 243 S.E. 2d 388 (1978). Therefore, the only question remaining in this case is whether the findings of fact sustain the conclusions of law and the decision of the Commission. Id.
The essence of the findings of fact is that a co-worker used profane language in claimant’s presence and claimant became involved in a verbal dispute with her. At another time, the coworker, engaging in “horseplay” threw a cup of water and some of it struck claimant. Mrs. Hodges became very upset and the company attempted to mediate the dispute. This all happened over the period from 21 September 1978 to 4 October 1978, when claimant quit her employment.
The findings support the Commission’s conclusion that claimant quit her job without good cause attributable to her employer. Claimant has the burden of proof on this issue. In re *191Steelman, 219 N.C. 306, 13 S.E. 2d 544 (1941); In re Vinson, 42 N.C. App. 28, 255 S.E. 2d 644 (1979). This she failed to do.
The trial court’s conclusion that claimant was entitled to a safe place to work is not tantamount to a finding that she did not have a safe place to work. Although the co-worker’s behavior may have been disagreeable to Mrs. Hodges, and may have created an unpleasant atmosphere, there is no indication that the events made the workplace in any way unsafe. The findings do not support a conclusion that claimant did not have a safe place to work.
We hold the Commission properly applied the law to the findings of fact, and that its conclusion that claimant left her job without good cause attributable to her employer should have been affirmed.
For these reasons, the judgment of the superior court is reversed and the cause is remanded to the Superior Court of Clay County for the entry of a judgment affirming the decision of the Employment Security Commission.
Reversed and remanded.
Judges Clark and Hill concur.